Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 12/3/2021 have been considered by the Examiner.
Claims 1, 4, and 8-20 are amended. No claims are cancelled or newly added. Claims 1-20 are pending in the present application and an action on the merits follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (U.S. Patent Application Publication No. 20150193583) in view of Bill (U.S. Patent No. 10319477) and Bilello (U.S. Patent Application Publication No. 20140257708).
Regarding claim 1, McNair teaches a method of detecting a mental health condition comprising: 
analyzing, via a processor, structured and unstructured information using natural language processing to extract information including clinical data values and medical concepts pertaining to a user [P 94, 108, 148-150] (McNair teaches processing structured and unstructured data using NLP to extract clinical concepts and clinical values), 
wherein the extracted information includes blood analysis for the user [P 108-109] (McNair teaches that the extracted clinical attributes and variables may include blood glucose, which is interpreted as blood analysis)
evaluating, via the processor, reference medical information using natural language processing to correlate medical data with mental health conditions [P 130, Fig. 4B, claim 8] (McNair teaches evaluating a mapping database, which is interpreted as reference medical information, to map extracted clinical concepts to a standard nomenclature and determine a condition of a patient); 
determining, via the processor, a classification for a mental health condition of the user using a machine learning model and based on the extracted information and correlations [P 88, 130, 177, 188, Fig. 4B] (McNair teaches determining conditions of which the patient may be at risk, which is interpreted as a classification of a condition, based on extracted and mapped data; McNair also teaches utilizing machine learning techniques and that the conditions may include depression and anxiety, which are interpreted as mental health conditions), 
2assigning, via the processor, the user to a segment of users based on the extracted information [P 149, 158] (McNair teaches determining a population of patients with clinical concepts matching those ; 
indicating, via the processor, a treatment for the mental health condition of the user based on the classification and the assigned segment of users [P 153-154] (McNair teaches that the systems may recommend treatment sequences based on the extracted clinical concepts and population information); and 
continually training the machine learning model, via the processor, based on new user data and verification of classifications as the new user data is analyzed and the classifications are verified [P 26-27, 171, 181] (McNair teaches continual leaning based on new data).
McNair may not explicitly teach:
wherein determining the classification includes performing sentiment analysis to determine values for sentiment of textual terms of the extracted information associated with the mental health conditions; 
However, Bill teaches:
wherein determining the classification includes performing sentiment analysis to determine values for sentiment of textual terms of the extracted information associated with the mental health conditions [Col 2 L 22-46, Col 9 L 58-Col 10 L 16] (Bill teaches performing sentiment analysis to determine sentiment values for certain topics); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamic data-driven biological state analysis as taught by Bill with the Decision support from disparate clinical sources taught by McNair with the motivation of improving the accuracy and specificity by which pathological risks are identified [Bill, abstract].
McNair and Bill may not explicitly teach:
including biomarkers derived from genomic, proteomic, and/or immunoassay studies; 
assigning values to the biomarkers of the blood analysis associated with the textual terms for indicating at least one of the mental health conditions; and 
combining the values of the textual terms and associated biomarkers based on the sentiment of the textual terms to produce a score used for determining the classification; 
However, Bilello teaches:
including biomarkers derived from genomic, proteomic, and/or immunoassay studies [P 76] (Bilello teaches obtaining biomarker measurements via immunoassay); 
assigning values to the biomarkers of the blood analysis associated with the textual terms for indicating at least one of the mental health conditions [P 32] (Bilello teaches obtaining numerical values of parameters via biological samples); and 
combining the values of the textual terms and associated biomarkers based on the sentiment of the textual terms to produce a score used for determining the classification [P 32] (Bilello teaches weighting numerical values of parameters obtained from biological samples, and summing the weighted values to determine a depression diagnosis; the weighting taught by Bilello is interpreted as being combined with the sentiment values taught by Bill above); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Diagnosing and monitoring depression disorders as taught by Bilello with the method taught by McNair and Bill with the motivation of improving reliability of predisposition determinations and disease status assessments [Bilello, P 7].
	Regarding claim 3, McNair, Bill, and Bilello teach the method of claim 1, wherein the machine learning model includes a support vector machine [P 71] (McNair teaches that the machine learning model may be a support vector machine).  
	Regarding claim 4, McNair, Bill, and Bilello teach the method of claim 1, wherein the unstructured information includes one or more from a group of: 
notes of a clinician, a patient journal, medical literature, and medical standards [P 55] (McNair teaches that the patient information may be extracted from physician notes or medical literature).  
	Regarding claim 5, McNair, Bill, and Bilello teach the method of claim 1, wherein the structured information includes one or more from a group of: 
blood work profiles, patient case files, electronic health records, and patient attributes [P 60] (McNair teaches that the extracted patient data may include electronic medical records).  
	Regarding claim 8, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
	Regarding claim 10, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
	Regarding claim 11, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
	Regarding claim 12, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 15, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 17, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding claim 18, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
	Regarding claim 19, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (U.S. Patent Application Publication No. 20150193583) in view of Bill (U.S. Patent No. 10319477) and Bilello (U.S. Patent Application Publication No. 20140257708) as applied in claim 1 above, and further in view of Fung (U.S. Patent Application Publication No. 20140095204).
Regarding claim 2, McNair, Bill, and Bilello may not explicitly teach the method of claim 1, wherein indicating the treatment further comprises: 
indicating, via the processor, one or more additional blood tests to perform based on the classification.  
However, Fung the method of claim 1, wherein indicating the treatment further comprises: 
indicating, via the processor, one or more additional blood tests to perform based on the classification [P 37] (Fung teaches that recommending blood tests based on a medical categorization, which is interpreted as corresponding to the classification taught above).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Automated medical cohort determination as taught by Fung with the method taught by McNair, Bill, and Bilello with the motivation of verifying the medical classifications thereby ensuring accuracy of diagnoses and improving medical outcomes.
Regarding claim 9, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 16, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (U.S. Patent Application Publication No. 20150193583) in view of Bill (U.S. Patent No. 10319477) and Bilello .
Regarding claim 6, McNair, Bill, and Bilello teach the method of claim 1, wherein determining the classification for the mental health condition of the user further comprises: 
determining, via the processor, a risk of injury to the user due to the mental health condition of the user [P 51, 221] (McNair teaches determining a risk of events occurring, and that the events may be injuries); and 
McNair, Bill, and Bilello may not explicitly teach:
providing, via the processor, an alert of the mental health condition of the user in response to the risk satisfying a threshold.  
However, Madan teaches:
providing, via the processor, an alert of the mental health condition of the user in response to the risk satisfying a threshold [P 50] (Madan teaches triggering alerts when risk states satisfying thresholds).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method for modeling behavior and psychotic disorders as taught by Madan with the method taught by McNair, Bill, and Bilello with the motivation of improving the psychotic state of the user, reducing risk, and improving overall outcomes [Madan, P 14, 62].
Regarding claim 13, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 20, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (U.S. Patent Application Publication No. 20150193583) in view of Bill (U.S. Patent No. 10319477) and Bilello (U.S. Patent Application Publication No. 20140257708) as applied in claim 1 above, and further in view of Suffin (U.S. Patent Application Publication No. 20030135128).
Regarding claim 7, McNair, Bill, and Bilello may not explicitly teach the method of claim 1, wherein the classification is based on medical mental disorder standards.
	However, Suffin teaches the method of claim 1, wherein the classification is based on medical mental disorder standards [P 6] (Suffin teaches diagnoses via the WHO standards for diagnosing mental disorders).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Electroencephalography based systems and methods for selecting therapies and predicting outcomes as taught by Suffin with the method taught by McNair, Bill, and Bilello with the motivation of diagnosing based on expert-accepted standards thereby improving accuracy of classifications and diagnoses.
Regarding claim 14, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 


Response to Arguments
Applicant’s remarks filed 12/3/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 12/3/2021.

Claim Objection Remarks
1.	Regarding Applicant’s Remarks addressing previous claim objections [Applicant Remarks Pg. 10], in light of the present amendments these objections have been withdrawn.

35 USC 101 Remarks
2.	Regarding Applicant’s Remarks addressing previous 35 USC 101 rejections [Applicant Remarks Pg. 12], in light of the present amendments these rejections have been withdrawn. Specifically, amendments reciting continuous training of machine learning models integrates the abstract idea into practical application and provides significantly more than the abstract idea.

35 USC 102 & 103 Remarks
3.	Regarding Applicant’s remarks addressing the present amendments [Applicant Remarks Pg. 12-13], Examiner respectfully submits that in light of the present amendments the independent claims are now rejected over McNair (U.S. Patent Application Publication No. 20150193583) in view of Bill (U.S. Patent No. 10319477) and Bilello (U.S. Patent Application Publication No. 20140257708). See the section labeled 35 USC 103 above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schulte (U.S. Patent No. 10629303) teaches systems and methods for personalizing medicine utilizing the true state of a patient.
McKinnon (U.S. Patent Application Publication No. 20190313903) teaches systems and methods for identifying a medical condition, treatment, and prognosis for a patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626